MEMORANDUM **
Brian Zahn appeals pro se from the district court’s order dismissing his action alleging that defendants violated his constitutional rights and various employment laws. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Arlington v. Wong, 237 F.3d 1066, 1069 (9th Cir.2001), and we affirm.
The district court properly dismissed the claims under Bivens v. Six Unknown *127Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), the Privacy Act, the Family and Medical Leave Act, and state law, because those claims are precluded by the Civil Service Reform Act. See Orsay v. U.S. Dep’t of Justice, 289 F.3d 1125, 1128-30 (9th Cir.2002); Russell v. U.S. Dep’t of the Army, 191 F.3d 1016, 1019-20 (9th Cir.1999); Saul v. United States, 928 F.2d 829, 842-43 (9th Cir.1991).
The ' district court properly dismissed the Americans with Disabilities Act claim. See 42 U.S.C. § 12111(5)(B)(i) (excluding the federal government from the definition of “employer” under the Act).
Zahn’s remaining contentions are unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.